Case 1:14-cr-00067-SEB-DML Document 787 Filed 02/11/21 Page 1 of 2 PageID #: 4669
   AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA

    UNITED STATES OF AMERICA                                 Case No. 1:14-cr-67-SEB-DML-09

                                                             ORDER ON MOTION FOR
    v.                                                       SENTENCE REDUCTION UNDER
                                                             18 U.S.C. § 3582(c)(1)(A)
    TIMIKA HIGHBAUGH                                         (COMPASSIONATE RELEASE)


          Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

   in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

   provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

   Commission,

   IT IS ORDERED that the motion is:

   ☐ DENIED.

   ☒ DENIED WITHOUT PREJUDICE. Defendant filed a pro se letter that the Court construes

   as a Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A). In the letter,

   Defendant asks the Court to appoint counsel to represent her. On its face, Defendant's motion

   does not show that she is entitled to compassionate release under § 3582(c)(1)(A) or that the

   interests of justice support appointing counsel at this time. Accordingly, her motion, dkt. [786],

   is denied without prejudice.

          If Defendant wishes to renew her motion, she may do so by completing and returning

   the attached form motion. (Motion for Sentence Reduction Pursuant to 18 U.S.C. §

   3582(c)(1)(A) (Compassionate Release) (Pro Se Prisoner)). If Defendant renews her motion,

   she must explain: (1) when she tested positive for COVID-19; (2) whether she has recovered
Case 1:14-cr-00067-SEB-DML Document 787 Filed 02/11/21 Page 2 of 2 PageID #: 4670
   AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)




   from COVID-19; and (3) if she has not recovered from COVID-19, what symptoms she is

   currently experiencing and how they affect her daily activities.

   IT IS SO ORDERED.



                                                       _______________________________
              2/11/2021
   Date: ___________________
                                                        SARAH EVANS BARKER, JUDGE
                                                        United States District Court
                                                        Southern District of Indiana


   Distribution:

   Timika Highbaugh
   Reg. No. 12404-028
   FMC Lexington
   Federal Medical Center
   Satellite Camp
   P.O. Box 1425
   Lexington, KY 40512

   All Electronically Registered Counsel
